Title: To Alexander Hamilton from Timothy Pickering, 28 March 1794
From: Pickering, Timothy
To: Hamilton, Alexander


General Post Office, March 28, 1794. “I have reviewed my calculations respecting Ichabod Grumman’s claim for an allowance on Account of the loss he sustained in carrying the mail between Philadelphia and New York, by reason of the fatal sickness in the former city, during the last Autumn; and seeing no cause for alteration in the statement, I now request your approbation, in writing, as you proposed.… John Inskeep, in behalf of himself & Gabriel Peterson Vanhorne the Contractors for Carrying the mail between Philadelphia and Baltimore, has presented a claim for £120. 19. 3 as an indemnification for their extra expences in carrying that mail during the same sickness.… Your Opinion thereon is requested.…”
